—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered August 19, 1997, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s voluntary, knowing, and intelligent waiver, both oral and written, of his right to appeal all aspects of this case encompassed his right to review of the denial of those branches of his omnibus motion which were to suppress physi*336cal evidence and a statement he made to law enforcement authorities (see, People v Kemp, 94 NY2d 831; People v Earnshaw, 262 AD2d 579; People v Muniz, 91 NY2d 570). Mangano, P. J., Bracken, S. Miller and Sullivan, JJ., concur.